IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                           No. 95-40301
                         Summary Calendar
                        __________________


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

DANYELL DEONCORE WATERS,

                                     Defendant-Appellant.



                        - - - - - - - - - -
           Appeal from the United States District Court
                 for the Eastern District of Texas
                       USDC No. 6:94-CR-48-2
                        - - - - - - - - - -
                          November 6, 1995
Before KING, SMITH, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Danyell Deoncore Waters appeals from the district court's

judgment of conviction, after entry of a conditional guilty plea,

for conspiring to possess with intent to distribute cocaine base.

He argues that the district court erred by denying his to

suppress, by increasing his base offense level pursuant to

U.S.S.G. § 2D1.1(b)(1) for possession of a firearm during a drug-

trafficking offense, by failing to reduce his base offense level


     *
          Local Rule 47.5 provides: "The publication of opinions
that have no precedential value and merely decide particular
cases on the basis of well-settled principles of law imposes
needless expense on the public and burdens on the legal
profession." Pursuant to that Rule, the court has determined
that this opinion should not be published.
                           No. 95-40301
                                -2-

under § 3B1.2 for minor/minimal participant status, and that

§ 2D1.1 is violative of the Fourteenth Amendment as racially

discriminatory.   Finding that the district court committed no

error and that Waters' contentions are unavailing, we AFFIRM.